DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
2. 	For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. See MPEP § 1414. 
The instant reissue application was filed on May 16, 2019 and assigned reissue application No. 16/414,386 (the ‘386 application, or the Instant application).  Because the Instant application was filed after September 16, 2012, all references to 35 U.S.C. § 251 and 37 C.F.R. §§ 1.172, 1.175, and 3.73 are to the current provisions.
3. 	Patent Undergoing Reissue
The ‘386 application is a reissue application of U.S. Patent No. 9,653,259 (the ‘259 patent). The ‘259 patent issued on May 16, 2017 with claims 1-17 and was titled, “METHOD FOR DETERMINING A BEAMLET POSITION AND METHOD FOR DETERMINING A DISTANCE BETWEEN TWO BEAMLETS IN A MULTI-BEAMLET EXPOSURE APPARATUS.” 
Consent of Assignee and Reissue Declaration
4. 	The written consent of the sole assignee, ASML NETHERLANDS B.V., signed by Antonius J.M. van Hoef, Senior Vice President and Chief Intellectual Property Counsel, on November 25, 2019, see form PTO/AIA /53, filed on December 5, 2019 with this reissue application in compliance with the requirements of 37 CFR 1.172 and 3.73 has been accepted and placed in the file record. See MPEP § 1410.01
5. 	The reissue application declaration by the inventor, Paul I. Jmert Scheffers, signed on November 20, 2019 in compliance with 37 CFR §§ 1.63 and 1.175, see form PTO/AIA /05, filed on December 5, 2019 with this reissue application containing an error statement of not including broader claims directed to a method for determining a beamlet position that does not refer to the structure of “a conversion element …,” as recited in new claim 18 have been found sufficient for broadening claims of the ‘259 patent.  See MPEP § 1414.01.  The declaration has been accepted and placed in the file record. 

Priority and Continuity
6.	Domestic Priority and Continuity
The ‘259 patent resulted from U.S. Application No. 14/400,815 (the ‘815 application), filed May 14, 2013. 
The ‘815 application was a nation stage entry of an International application PCT/EP2013/059861 having an International Filing Date of May 14, 2013, which claims priority benefit of provisional application No. 61/646,430 filed on May 14, 2012.
7.	Application of First to Invent Provision of the America Invents Act (AIA )
Because the effective filing date of the Instant application is May 14, 2012, which is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the earlier ‘First to Invent’ provisions apply as noted in item 1 above.
8.	Prior Art in Previous Application Has Been Considered
In accordance with MPEP § 609.02 A. 2 and MPEP § 2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the ‘815 application and the Instant Application.  Additionally, Applicant is reminded that a listing of the information cited or ‘of record’ in the ‘815 application need not be resubmitted in this application unless Applicant desires the information to be printed on a patent issuing from this application.  See MPEP § 609.02 A. 2.

Response to Preliminary Amendment
9. 	Applicant’s preliminary amendment filed on May 16, 2019 in compliance with the requirements of 37 CFR 1.173(b)-(g) has been fully considered with the results set forth as follows:
	a. Amendment to the Specification
 	Applicant’s amendment to the specification, see page 2 of the preliminary amendment, complies with the requirements of 37 CFR 1.173(b)(1) and 37 CFR 1.177(a), and it has been entered.
 	b. Amendments to the Claims
  	Applicant’s amendments to the claims, see pages 3-9 of the preliminary amendments, in compliance with the requirements of 37 CFR 1.173(b)-(g), have been entered.  Claims 1-17 are original patent claims, and claim 18 is a new claim.  Thus, claims 1-18 are pending and they are considered in this Office action. Of which, claims 1, 12, 13, 17, and 18 are independent claims.
 	c. Applicant’s remarks 
 	Applicant’s remarks, see page 10 of the preliminary amendment, with respect to the amendments of the specification and the claims of this broadening reissue application filed within two year of the issuance of the ‘259 patent as permitted under 35 USC. 251(d), have been fully considered and are persuasive.  As specifically pointed out by the inventor’s declaration, new claim 18 is a broadening claim, which does not recite the structure of “a conversion element …”, which has been considered in this Office action.  The ‘386 application has been examined with the results set forth as follows.

Drawings
10. 	The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the pitch between the circular features corresponds to the pitch of the beamlets being provided in the multi-beamlet exposure apparatus as will be discussed with reference to FIGS. 10 and 11.” as described in the specification, id. the ‘259 patent at col. 5:56-60, because FIGS 10 and 11 are not included and/or described in the ‘259 patent disclosure.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Cited Prior Art References
11. 	The prior art references are:
(1)  WO 2012/062931 A1 by Meijer, Jan Andries (hereinafter “Meijer”), published on May 18, 2012; and  
(2)  US 2007/0057204 A1 by Kruit et al. (hereinafter “Kruit”), published on Mar. 15, 2007, now US. Pat. No.  7,868,300 B2.  
(3)  US 7,423,274 B2 issued to Nakayama et al. (hereinafter “Nakayama”) on Sep. 9, 2008.
 	
Recapture Analysis

12. 	MPEP § 1412.02 I - THREE STEP TEST FOR RECAPTURE - provides:
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three-step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

We apply the recapture rule as a three-step process:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In North American Container, the court cited Pannu, 258 F.3d at 1371, 59 USPQ2d at 1600; Hester, 142 F.3d at 1482-83, 46 USPQ2d at 1649-50; and Clement, 131 F.3d at 1468, 45 USPQ2d at 1164-65 as cases that lead to, and explain the language in, the North American Container recapture test.
13.    	Claim 18 violates the rule against recapture of subject matter surrender during the original prosecution of the ‘259 patent.
 	First, by comparing the original independent claim 1 of the ‘259 patent with the present reissue independent claim 18, which are showed in the table below. 
    The ‘259 patent claim 1: 			 	The ‘386 application claim 18:
1. A method for determining a beamlet position of a charged particle beamlet in a charged particle multi-beamlet exposure apparatus provided with a sensor comprising a conversion element for converting the energy of charged particles into light and a light sensitive detector, the conversion element being provided with a sensor surface area provided with a two-dimensional pattern of beamlet blocking and non-blocking regions, the method comprising:
     taking a plurality of measurements using said charged particle beamlet, wherein said charged particle beamlet is turned off or blocked from reaching the two-dimensional pattern in between each of said plurality of measurements,
          wherein each measurement comprises:
               writing two-dimensional feature at a position onto a portion of the two-dimensional pattern with said charged particle beamlet, wherein said two-dimensional feature is written by scanning the charged particle beamlet along a two-dimensional path over the two-dimensional pattern while allowing the charged particle beamlet to expose the two-dimensional pattern during a portion of the two-dimensional path wherein the position at which the feature is exposed differs for each measurement, the positions forming a two-dimensional grid; 
               receiving light generated by the conversion element in response to charged particles, being part of said charged particle beam writing the two-dimensional feature, being transmitted through the non-blocking regions of the two-dimensional pattern; and
 	converting the received light into a light intensity value by means of the light sensitive detector, and assigning the light intensity value to the position at which the measurement was taken; 
 	wherein the position at which the two-dimensional feature is written onto the portion of the two-dimensional pattern differs for each measurement, resulting in a plurality of two-dimensional features being written onto the two-dimensional pattern, the positions at which the two-dimensional features are written forming a two-dimensional grid; 
 	determining the position of said charged particle beamlet with respect to the two-dimensional pattern on the basis of a two-dimensional image created by means of the light intensity values at the different positions within the two-dimensional grid, the two-dimensional image showing light intensity as a function of grid position.
		
18. (New) A method for determining a beamlet position of a charged particle beamlet in a charged particle multi-beamlet exposure apparatus provided with a sensor          comprising a detector and a sensor surface area provided with a two-dimensional pattern of beamlet blocking and non-blocking regions, the method comprising: 
 	
taking a plurality of measurements corresponding to        different positions to form a two-dimensional grid, 
   
 wherein each measurement comprises: 

exposing a two-dimensional feature at a position onto the two-dimensional pattern with a charged particle beamlet, 

wherein the position at which the two-dimensional feature is exposed differs for each measurement;
 		               
receiving charged particles being part of the exposed       feature transmitted through the non-blocking regions of the two-dimensional pattern; and 

converting received charged particles into an intensity value using the detector, wherein the intensity value is assigned to the position at which the measurement was    taken; and 
 



determining a location of the charged particle beamlet with respect to the two-dimensional pattern on the basis of a two-dimensional image created using intensity values at the different positions within the two- dimensional grid.



●	First, as shown in the table above, the present reissue claim 18 includes certain limitations of the ‘259 patent claim 1 except for at least the limitations: “receiving light generated by the conversion element in response to charged particles, being part of said charged particle beam writing the two-dimensional feature, being transmitted through the non-blocking regions of the two-dimensional pattern;” (Note: underlined emphasis added by the examiner).
 	Thus, the scope of claim 18 is broader than that of the patent claim 1 due to at least the omission of the said limitations.

●	Second, upon a review of the ‘259 patent’s prosecution file record, it was found that applicant’s arguments, see pages 9-14 of the ‘815 application’s 11/08/2016 amendment, inter alia, specifically pointed out that the limitations “wherein said two-dimensional feature is written by scanning the charged particle beamlet along a two-dimensional path over the two-dimensional pattern while allowing the charged particle beamlet to expose the two-dimensional pattern during a portion of the two-dimensional path”, and “receiving light generated by the conversion element in response to charged particles, being part of said charged particle beam writing the two-dimensional feature, being transmitted through the non-blocking regions of the two-dimensional pattern;”, as recited in claim 1 (cited [0043], [0049], [0052], and [0062]), are not taught or suggested by neither Meijer (WO 2012/062931 A1) nor Kruit et al. (US 2007/0057204 A1) (Note: underlined emphasis added by the examiner); and which were agreed by the Examiner, see pages 9-10 of the ‘815 application’s 12/16/2016 Notice of Allowability, for overcoming the prior art claims rejections for allowance of Claims 1-17.  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	Accordingly, the above-identified limitations constitute the surrender generating limitations (SGL) surrendered by the applicant in the original prosecution of the ‘259 patent.  MPEP § 1412.02 II. B. 1.   
 	Therefore, the broader aspect of Claim 18 relates to the SGL surrendered in the original prosecution.
●	Lastly, it is determined that the scope of new claim 18 is narrower than that of the ‘259 patent claim 1 due to the following added narrowing limitations:
“receiving charged particles being part of the exposed feature transmitted through the non-blocking regions of the two-dimensional pattern;” and 
“converting received charged particles into an intensity value using the detector, wherein the intensity value is assigned to the position at which the measurement was taken;” and 
“determining a location of the charged particle beamlet with respect to the two-dimensional pattern on the basis of a two-dimensional image created using intensity values at the different positions within the two-dimensional grid.”
id. lines 10-16 of claim 18.  

 	The added narrowing limitations are considered similar and/or obvious variants from the corresponding limitations of patent claim 1, and they do not require the structure of “a conversion element …”, id. claim 18 and the December 5, 2019 declaration (form PTO/AIA /05).  
 	The added narrowing limitations are modified but not eliminated from their corresponding limitations of the ‘259 patent claim 1, claim 1, as modified to claim 18, is not materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not “entirely or substantially” recaptured.  
 	However, claim 18 recites narrowing limitations, which are modified limitations contained in the prior art references, i.e., Meijer (WO 2012/062931 A1) and Kruit (US 2007/0057204 A1, now US. Pat. No. 7,868,300 B2), cited in the original prosecution, see pages 11-19 of the ‘815 application’s 08/08/2016 Non-Final Action, and they are recited in the prior art rejection below.
	Therefore, claim 18 is NOT materially narrowed in other respects so that the claim may not have been enlarged to avoid recapture.  See MPEP § 1412.02 II. C. 
 	Accordingly, 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
claim 18 violates the recapture rule.

Rejection, 35 U.S.C. 251, Recapture

14. 	Claim 18 is rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim 18 that is broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
The Examiner’s specific reasons of why recapture exist are provided in items 12 and 13 of the recapture analyses above.
●	It is noted that reissue applicant may rebut a recapture rejection by demonstrating that a claim rejected for recapture includes one or more claim limitations that "materially narrow" the reissue claims in a way that relates to the subject matter surrendered during original prosecution.  See MPEP § 1412.02. VII.

Claim Rejections - 35 USC § 112
15. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16. 	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
17. 	Claim 18 claims “receiving charged particles being part of the exposed feature transmitted through the non-blocking regions of the two-dimensional pattern,” recited at lines 10-11.  It is indefinite/un-clear what “charged particles being part of the exposed feature” means.  
 	With respect to the above-identified claimed limitation, the ‘259 patent disclosure’s closest descriptions, see Fig. 8, col. 9:40-46 and col. 11:37-40, disclose a lithography system 80 for projecting modulated charged particle beamlets onto a surface of a target 93, and defines charged particles as electrons.  Accordingly, the “charged particles being part of the exposed feature” will be interpreted to mean that --charged particles, i.e., electrons, incident on/upon the exposed feature-- transmitted through the non-blocking regions of the two-dimensional pattern. 
	Appropriate amendment/correction or clarification is required.

Claim Rejections - 35 USC § 103
18. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

19.	Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meijer (WO 2012062931 A1) in view of Kruit (US 2007/0057204 A1, now US. Pat. No.  7,868,300 B2).  
Meijer teaches a method for determining a beamlet position of a charged particle beamlet (104a/104b) in a charged particle multi-beamlet exposure apparatus, id. Figs. 1 and 12, provided with a sensor (a converter element 1 and a light receptor 5) comprising a detector (a light sensitive detector) (5) and a sensor surface area provided with a two-dimensional pattern of beamlet blocking (8) and non-blocking regions (7), id. Fig. 1 and abstract, and ¶ [0030], the method comprising:

    PNG
    media_image2.png
    472
    545
    media_image2.png
    Greyscale

- taking a plurality of measurements corresponding to different positions to form a two-dimensional grid (scanning a first beamlet (104a) over the two-dimensional pattern (100), receiving light (3) generated by the converter element (1) in response to charged particles beamlet (2) being part of the first beamlet transmitted through the two-dimensional pattern of beamlet blocking (8) and non-blocking (7) regions, and converting the received light (3) into a first signal by means of the light sensitive detector (5), and subsequently, the method continues with scanning a second beamlet (104b) for providing a second signal, the distance between the first beamlet and the second beamlet is determined (based on their different positions) and a plurality of measurements are made from the first and second scanned beam to form a two-dimensional grid), id. Figs. 1 and 12, and Abstract, wherein each measurement comprises:
- exposing a two-dimensional feature (8/18), id. Figs. 1 and 2A, at a position (of 8’s, 18’s) onto the two-dimensional pattern (on the converter element 1, formed by exposure of blocking region 8/21 and transmitting region 7/20) with a charged particle beamlet (2/22) (beamlet 2/22 is scanned across 1/7/8 to expose 7/8 and form the two dimensional pattern (on the converter element 1, formed by 7/8’s), wherein the position at which the two-dimensional feature is exposed differs for each measurement (the plurality of measurements are made from the first and second scanned beams, 104a and 104b, to form a two-dimensional grid via beamlet blocking regions 8 and non-blocking regions 7 transmittance of charged particles 2 and light 3 to light sensitive detector 5), id. Figs. 1 and 12, Abstract, and ¶ [0077].
- receiving light (3) generated by the conversion element (1) in response to charged particles (2) being part of /incident upon /on the exposed feature (8/18) transmitted through the non-blocking regions (7) of the two-dimensional pattern (7/8), id. Figs. 1 and 2, and Abstract; and 
- converting the received light (3 to 5) into an intensity value (5 output to 13) using the detector (a light sensitive detector or a photon receptor) (5), wherein the intensity value is assigned to the position at which the measure was taken (Meijer teaches that a plurality of measurements are made from the first and second scanned beamlets, receiving light generated by the converter element 1 in response to charged particles transmitted through the two-dimensional pattern (7/8), and converting the received light into the first and second (intensity value) signals), id. Figs. 1 and 2, and Abstract; and 
- determining a location (position) of the charged particle beamlet with respect to the two-dimensional pattern (7/8 and Fig. 2A, 20/21) on the basis of a two-dimensional image created using intensity values at the different positions within the two-dimensional grid (via 7/8 transmittance of 2/3 to light sensitive detector 5), id. Figs. 1 and 2A, and Abstract.
However, Meijer does not expressly teach the method steps of (i) receiving charged particles being part of (incident upon /on) the exposed feature …, and (ii) converting received charged particles into an intensity value … assigned to the position at which the measurement was taken. 
 	Kruit teaches a method for measuring and determining beamlet position of a charged particle beamlet (4) in a direct drive lithography system provided with a sensor (S) comprising a converter element (1) and a light sensitive detector (a camera or a photon receptor) (2), id. Fig. 1 and col. 8:27-30.  Wherein the charged particle beamlet (4) incident upon a two-dimensional feature (6b) positioned on a two-dimensional pattern (a mark) (6) provided 

    PNG
    media_image3.png
    309
    343
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    257
    354
    media_image4.png
    Greyscale

on the converter element (1), which together forms a two-dimensional pattern/grid (grid cells) (3) upon a light sensitive detector (light sensor) (2), and wherein, the converter element (1) converts charged particles beamlet (4) into a light beam (5), which is received by the light sensitive detector (a camera or a photon receptor) (2) to detect its intensity value and position (beam current and the X- and Y-position of a beam), at which the measurement was taken, id. Figs. 1-4, col. 4:43-46, col. 8:30-40, col. 8:49-53, and col. 8:67-9:4.  Particularly, with respect to the sensor S, Kruit does teach that converter means (1) are placed on top of photon-receptive means (2), and mark (6) is preferably positioned on top of the converting means (1), id. col. 8:53-54, and col. 8:58-60.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine/modify the invention of Meijer, with the use of the sensor S in a direct drive lithography system as taught by Kruit for the Meijer’s sensor (comprising a converter element 1 and a light receptor 5), for receiving charged particles incident upon a mark of a sensor S and for converting received charged particles into intensity value assigned to a position because it is known per se to convert an electron beam into light using a converter element, and by combining prior art elements according to known beamlet position detection procedures and light intensity value detection methods to yield predictable results (i.e., determining various beam properties, id. col. 4:43-46, and system position calibration, id. col. 10:44-45,) for enhancing the efficiency and quality of the patterns to be written onto wafers or masks, id. Kruit col. 1:39-40, and col. 2: 25-29.
 	Claim 18 is therefore rejected.
Allowable Subject Matter
20. 	Claims 1-17 are allowed.
21.  	The following is an examiner’s statement of reasons for allowance: 
 	The invention is directed to a lithography system and methods for determining a charged particle beamlet (2) position and a distance between two charged particle beamlets in a charged particle multi-beamlet exposure apparatus provided with a sensor comprising a conversion element (1) being provided with a sensor surface area provided with a two-dimensional pattern of beamlet blocking (8) and non-blocking regions (7), id. Fig.1, and col. 2:54-62.  Particularly,
 	Regarding Claim 1, which identifies, inter alia, the uniquely distinct method steps of: “taking a plurality of measurements using said charged particle beamlet, wherein said charged particle beamlet is turned off or blocked from reaching the two-dimensional pattern in between each of said plurality of measurements, wherein each measurement comprises: writing two-dimensional feature at a position onto a portion of the two-dimensional pattern with said charged particle beamlet, wherein said two-dimensional feature is written by scanning the charged particle beamlet along a two-dimensional path over the two-dimensional pattern while allowing the charged particle beamlet to expose the two-dimensional pattern during a portion of the two-dimensional path, wherein the position at which the feature is exposed differs for each measurement, the positions forming a two-dimensional grid; receiving light generated by the conversion element in response to charged particles, being part of said charged particle beam writing the two-dimensional feature, being transmitted through the non-blocking regions of the two-dimensional pattern, wherein said charged particle beamlet is turned off or blocked from reaching the two-dimensional pattern in between each of said plurality of measurements; and determining the position of said charged particle beamlet with respect to the two-dimensional pattern on the basis of a two-dimensional image created by means of the light intensity values at different positions within the two-dimensional grid, the two-dimensional image showing light intensity as a function of grid position.” (claim 1).
 	Regarding claim 13, which identifies, inter alia, the uniquely distinct method steps of: “taking a plurality of measurements using said charged particle beamlet, wherein each measurement comprises: exposing a two-dimensional feature at a position onto a portion of the two-dimensional pattern with said charged particle beamlet wherein 
the position at which the feature is exposed differs for each measurement, the positions forming a two-dimensional grid; receiving light generated by the conversion element in response to charged particles, being part of said charged particle beam writing the two-dimensional feature, being transmitted through the non-blocking regions of the two-dimensional pattern; converting the received light into a light intensity value by means of the light sensitive detector, and assigning the light intensity value to the position at which the measure was taken; determining the position of said charged particle beamlet with respect to the two-dimensional pattern on the basis of a two-dimensional image created by means of the light intensity values at the different positions within the two-dimensional grid; determining the position of the further charged particle beamlet with respect to the two-dimensional pattern on the basis of a two-dimensional image created by means of the further light intensity values at the different positions within the two-dimensional grid; and determining the actual distance between the charged particle beamlet and the further beamlet based on the determined charged particle beamlet position, the determined further charged particle beamlet position and the predetermined distance.” (claim 13).
 	Regarding Claims 12 and 17, which recites a computer readable medium for performing, when executed by a processor, the method for determining a beamlet position or a distance between two beamlets in a charged particle multi-beamlet exposure apparatus according to claim 1 or claim 13, respectively.
 	Whereas, the closest prior art references:
 	● Meijer (WO 2012062931 A1) teaches a method for determining a beamlet position of a charged particle beamlet (104a/104b) in a charged particle multi-beamlet exposure apparatus provided with a sensor comprising a converter element (1) and a detector (a light sensitive detector) (5), id. Figs. 1 and 12.  The converter element is provided with a sensor surface area provided with a two-dimensional pattern of beamlet blocking (8) and non-blocking (7) regions for converting the energy of charged particles into light (3), id. Fig. 1 and abstract, and ¶ [0030].  Particularly, Meijer teaches a method for determining a distance between two charged particle beamlets (104a, 104b), beamlet position measurements are performed to determine a beam separation (a deviation of the theoretical vector distance) between the two beamlets. First, a charged particle first beamlet 104a is scanned along a line across a portion of the two-dimensional pattern (100), at each selected measurement position, a first actual position of the first beamlet is measured.  Subsequently, a second beamlet 104b is positioned at the at least one theoretical predetermined position, a second actual position of the second beamlet is measured.  The distance between two charged particle beamlets is determined based on the measured first and second positions.  Wherein, the first and second beamlets are controlled to scan the same area of the two-dimensional pattern, id. Figs. 7 and 12, and ¶s [0066]- [0068].
 	● Kruit (US. Pat. No.  7,868,300 B2) teaches a method for determining a beamlet position of a charged particle beamlet (4) in a lithography system, id. Figs 1, provided with a sensor (S) comprising a converter element (1) and a light sensitive detector (a camera or a photon receptor) (2), id. col. 8:27-30.  Wherein the charged particle beamlet (4) incident upon a two-dimensional feature (6b) positioned on a two-dimensional pattern (a mark) (6) provided 

    PNG
    media_image3.png
    309
    343
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    257
    354
    media_image4.png
    Greyscale

on the converter element (1), which together forms a two-dimensional pattern/grid upon a light sensitive detector (light sensor) (2), and wherein, the converter element (1) converts charged particles beamlet (4) into a light beam (5), which is received by the light sensitive detector (a camera or a photon receptor) (2) to detect its intensity value and position (beam current and the X- and Y-position of a beam), at which the measurement was taken, id. Figs. 1-4, col. 4:43-46, col. 8:30-40, and col. 8:49-53.  Particularly, with respect to the sensor S, Kruit does teach that converter means (1) are placed on top of photon-receptive means (2), and mark (6) is preferably positioned on top of the converting means (1), id. col. 8:53-54, and col. 8:58-60.  
 	
 	● Nakayama et al. (U.S. Pat. No. 7,423,274 B2) teaches an electron beam writing system and methods for determining a beamlet position in a charged particle multi-beamlet exposure apparatus provided with an electron gun (110), a condenser lens (112), an aperture array (113), a lens array (114), a blanker array (115), aligners (117), a first projector lens (118), a blanking aperture (119), a first deflector (120), a second projector lens (121), and a second deflector (128), and others, see Figs. 1 and 16, and col. 4:44-57.  Particularly, an electron beam (111) emitted from the electron gun (110) passes through the condenser lens (112) so as to be parallel beams and divided into a plurality of point beams by the aperture array (113) having a plurality of apertures.  The lens array (114) at the subsequent stage forms intermediate image (116) of the point beams. The blanker array (115) and banking system (119) are provided so that the plurality of the point beams can be individually turned or off, id. Figs. 1 and 16, and col. 5:6-14.
	However, the Meijer, Kruit, and Nakayama references, either singularly or in combination, fails to teach or suggest the above-identified uniquely distinct method steps of the claimed inventions.
	Regarding Claims 2-11 and 14-16, each directly or indirectly depends on the base claim 1 or 13, and is allowed at least due to its dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
22. 	Applicant is notified that any subsequent amendment to the specification, drawings and/or claims must comply with 37 CFR 1.173.  MPEP §1453.
23. 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Henry Tran whose telephone number is (571) 272-7760.  The Examiner can normally be reached on M-F 8:30 AM - 4:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/HENRY N TRAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        								









Conferees:
/LUKE S WASSUM/Primary Examiner, Art Unit 3992


/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992